Case 0:20-cv-60416-AMC Document 97-2 Entered on FLSD Docket 07/09/2021 Page 1 of 24




                      EXHIBIT 2
Case 0:20-cv-60416-AMC Document 97-2 Entered on FLSD Docket 07/09/2021 Page 2 of 24
Case 0:20-cv-60416-AMC Document 97-2 Entered on FLSD Docket 07/09/2021 Page 3 of 24
                    Case 0:20-cv-60416-AMC Document 97-2 Entered on FLSD Docket 07/09/2021 Page 4 of 24




Your users’ productivity and security is more challenged than ever by different types of attacks.
                       Case 0:20-cv-60416-AMC Document 97-2 Entered on FLSD Docket 07/09/2021 Page 5 of 24
                                                                                                                   Live Now
                                                                                                                    Future
                                                                                                                E5/SA Feature


                                                                                                                  ZAP
   Block or
throttle using
 sender/URL       Content
  reputation     Clustering                                    AV engines/Clustering
                                     Global ML                                                    Tenant
                                                               Polymorphic Malware
                                      Models                                                    specific ML
Newsletter /                         (Content,                                                                Analyst
                                                           Sender Auth & Spoof Detection          Models
   Bulk                             Reputation,                                                                Rules
                                                                                                 (Content
 Detection                          Comms, User             ATP / Detonation / Safe Links       & Comms)
                 Improved           Preferences)
   Block         clustering,                                 Additional Phish Detection
coordinated      e.g. URLs,
  botnet             …
  attacks
                   Case 0:20-cv-60416-AMC Document 97-2 Entered on FLSD Docket 07/09/2021 Page 6 of 24




Attackers are sending more                                                 Spam Targeting O365 Customers

spam than ever
  • New Feature:

     • Zero-Hour Auto Purge moves
       spam identified after delivery
       from Inbox to junk for hosted
       users

     • ZAP is enabled by default for all
       hosted mailboxes but can be
       disabled by admins.
                             Case 0:20-cv-60416-AMC Document 97-2 Entered on FLSD Docket 07/09/2021 Page 7 of 24




    Phishing relies on various forms of deception in an attempt to coerce adverse action from a recipient.
Scams                              Brand Spoofing                       IT Phishing                                Spear Phishing

                         Widespread                                                            Targeted user / org
                           Generic                                                          Customized / personalized
                      Value in aggregate                                                       High impact / value

Content Analysis             Client UX                    Anti-Spoofing                 ATP                             R&D
•   Fingerprint clustering   •   Safety Tips in OWA       •   Email authentication      •    Safe attachments           •   Leveraging
•   Content ML models        •   Safety Tips inserted         methods (SPF, DKIM,       •    Safe links                     communication history
•   URL reputation               directly into message        DMARC)                    •    Threat intelligence            for signs of
                                                          •   EOP anti-spoofing                                             impersonation
                                                              protection                                                •   Implicit authentication
                       Case 0:20-cv-60416-AMC Document 97-2 Entered on FLSD Docket 07/09/2021 Page 8 of 24




                                                                 SMTP protocol allows one domain to
HELO                                                             send on behalf of another – this is called
MAIL FROM: mailer@o365marketing.com
RCPT TO: customers@o365marketing.com
                                                                 “Spoofing”:
data


   From: “Satya Nadela" <satyan@microsoft.com>
                                                                 • Spoofing is sometimes legitimate but
   To: "Office 365 Customers"                                      can also be exploited for phishing
   Subject: Office 365 Security& Compliance
   ...
                                                                 Office 365 antispoofing protection detects
                                                                 fraudulent spoofing of customer domains even
                                                                 if the domains don’t have proper
                                                                 authentication configured.
Case 0:20-cv-60416-AMC Document 97-2 Entered on FLSD Docket 07/09/2021 Page 9 of 24
                              Case 0:20-cv-60416-AMC Document 97-2 Entered on FLSD Docket 07/09/2021 Page 10 of 24




A red Safety Tip is used to warn about suspicious messages.




A yellow Safety Tip indicates the message was marked as spam, but it is not determined to be suspicious or unsafe.



A green Safety Tip indicates the message is from a trusted sender and that the message is safe.



A gray Safety Tip indicates the message was not filtered for spam because the sender is considered safe by the organization or user.
Case 0:20-cv-60416-AMC Document 97-2 Entered on FLSD Docket 07/09/2021 Page 11 of 24




                                                                     Attempted Malware in O365




                                                             Jul   Aug Sep Oct Nov Dec Jan Feb Mar Apr May Jun   Jul   Aug
Case 0:20-cv-60416-AMC Document 97-2 Entered on FLSD Docket 07/09/2021 Page 12 of 24
Case 0:20-cv-60416-AMC Document 97-2 Entered on FLSD Docket 07/09/2021 Page 13 of 24
Case 0:20-cv-60416-AMC Document 97-2 Entered on FLSD Docket 07/09/2021 Page 14 of 24




             EXE
Case 0:20-cv-60416-AMC Document 97-2 Entered on FLSD Docket 07/09/2021 Page 15 of 24
Case 0:20-cv-60416-AMC Document 97-2 Entered on FLSD Docket 07/09/2021 Page 16 of 24




                                                                                 To: gopi@contoso.com


                                                                                 Check out this URL.
Case 0:20-cv-60416-AMC Document 97-2 Entered on FLSD Docket 07/09/2021 Page 17 of 24




                        ZAP
Case 0:20-cv-60416-AMC Document 97-2 Entered on FLSD Docket 07/09/2021 Page 18 of 24
Case 0:20-cv-60416-AMC Document 97-2 Entered on FLSD Docket 07/09/2021 Page 19 of 24




                               Organization
                               Allow / Block




     Malware                                                  O365
    Quarantine                                             Submissions
Case 0:20-cv-60416-AMC Document 97-2 Entered on FLSD Docket 07/09/2021 Page 20 of 24




                                                              O365 Catch After 3rd Party Filtering
                                                                   (192 tenants sampled)
                                           500K
                                                                                                                                     EOP Catch
                                           450K

                                           400K

                                           350K

                                           300K

                                           250K

                                           200K

                                           150K

                                           100K

                                            50K

                                              K




                                                  12-Jun
                                                           16-Jun
                                                                    20-Jun
                                                                             24-Jun
                                                                                      28-Jun



                                                                                                               10-Jul
                                                                                                                        14-Jul
                                                                                                                                 18-Jul
                                                                                                                                          22-Jul
                                                                                                                                                   26-Jul
                                                                                                                                                            30-Jul
                                                                                               2-Jul
                                                                                                       6-Jul




                                                                                                                                                                                                                                           4-Sep
                                                                                                                                                                                                                                                   8-Sep
                                                                                                                                                                                     11-Aug
                                                                                                                                                                                              15-Aug
                                                                                                                                                                                                       19-Aug
                                                                                                                                                                                                                23-Aug
                                                                                                                                                                                                                         27-Aug
                                                                                                                                                                                                                                  31-Aug
                                                                                                                                                                     3-Aug
                                                                                                                                                                             7-Aug
          Case 0:20-cv-60416-AMC Document 97-2 Entered on FLSD Docket 07/09/2021 Page 21 of 24



SOLID PROTECTION DEMOS


Dynamic Email Delivery




Linked Content Detonation
Case 0:20-cv-60416-AMC Document 97-2 Entered on FLSD Docket 07/09/2021 Page 22 of 24
           Case 0:20-cv-60416-AMC Document 97-2 Entered on FLSD Docket 07/09/2021 Page 23 of 24



FULL SUITE SOLUTION DEMOS


Safe Attachments in SharePoint Online




Safe Links in Office Clients
                  Case 0:20-cv-60416-AMC Document 97-2 Entered on FLSD Docket 07/09/2021 Page 24 of 24


Office 365 Information Protection Sessions
 CODE      SESSION
THR2190   Secure your sensitive email with Office 365 message encryption
THR1003   Take control of your security and compliance with Office 365
THR2007   Fight back with Office 365 Advanced Threat Protection and Threat Intel
BRK3018   Take control of your security and compliance with Office 365
THR3007   Protect your sensitive information with Office 365 Data Loss Prevention
BRK3249   Gain visibility and control with Office 365 Advanced Security Management
BRK3016   Take control of your data with intelligent data governance in Office 365
BRK2035   Learn about Office 365 Advanced Threat Protection
BRK3021   Protect your sensitive information with Office 365 Data Loss Prevention
THR2006   Get an edge over attackers – what you need to know about email threats
BRK4001   Customize and tune Microsoft Office 365 Data Loss Prevention
BRK3015   Reduce costs and challenges with Office 365 eDiscovery and Analytics
THR3009   Understand how Microsoft protects you against Spoof, Phish, Malware, and Spam emails
BRK3017   Monitor and investigate actions taken on your data with Office 365 Auditing and Insights
THR3008   Gain visibility and control with Office 365 Advanced Security Management
BRK3023   Understand how Microsoft protects you against Spoof, Phish, Malware, and Spam emails
BRK3024   Build security and compliance solutions using Office 365 security and compliance APIs
